Citation Nr: 1730680	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  10-37 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for left shoulder impingement syndrome (left shoulder disability), currently rated as 10 percent disabling prior to April 1, 2017, and as 20 percent disabling from that date.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1984 to January 1988 and from August 1989 to October 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a 
January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

A May 2017 decision review officer decision granted a 20 percent rating for the left shoulder disability effective from April 1, 2017.  However, as that increase did not represent a total grant of the benefits sought on appeal, the claim of entitlement to an increased rating remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran presented testimony at a videoconference hearing before a Veterans Law Judge of the Board (VLJ) in March 2011.  A transcript of the hearing is of record.  The Board notified the Veteran by letter in April 2016 that the VLJ who presided at that hearing is not available to participate in a decision on the appeal, and advised the Veteran that he is entitled to another hearing before a VLJ if he so desires.  The Veteran did not respond to that letter.  As such, the Board assumes that the Veteran does not want another Board hearing; therefore, the Board may proceed with adjudication of the issue on appeal.

In February 2014 and December 2016, the Board remanded the current issue for further evidentiary development.  The case is once again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  

In December 2016 the Board remanded this case to afford the Veteran a new VA shoulder examination to comply with the decision of the Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016).  In Correia, the Court found that 38 C.F.R. § 4.59 requires that VA joint examinations must, where possible, include range of motion results for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Id. at 168-169.  Accordingly, the Board instructed the examiner to record the results of range of motion testing in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner was not able to conduct any required testing, he or she was required to specifically indicate that the testing could not be done.  

In March 2017 the Veteran underwent a VA shoulder examination.  The examiner recorded one set of range of motion results for the left shoulder, but did not indicate whether these results were from testing conducted in active motion, passive motion, weight-bearing or nonweight-bearing.  The examiner included additional statements, averring that there was pain on passive range of motion testing, pain when the joint is used in nonweight-bearing, and that the opposing joint was not undamaged.

Given that the aforementioned VA examination did not report range of motion testing results in active and passive motion, and in weight-bearing and nonweight-bearing, in accordance with the Board's prior remand directives and the Court's decision in Correia, remand is required to afford the Veteran a new VA examination.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that the Board errs as a matter of law when it fails to ensure remand compliance); Correia, 28 Vet. App. at 168-169.  

On remand, updated VA and private treatment records should also be requested.  38 U.S.C.S. § 5103A(c) (LexisNexis 2017); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim)

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to identify any private medical providers who have treated him for his left shoulder since February 2017, to include Vanderbilt Medical Center.  After securing any necessary releases, the AOJ should request any relevant records.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. Obtain VA treatment records dating from February 2017 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

3. Schedule the Veteran for a VA examination to assess the current nature and severity of his service-connected left shoulder disability.  

The claims file should be made available for review, and the examination report should reflect that such review occurred.

Range of motion should be reported, including whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in functional loss.  

The examiner should also test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also provide an opinion as to the range of motion throughout the appeal period (since July 2008) of the left shoulder in (1) active motion, (2) passive motion, (3) in weight-bearing, (4) in nonweight-bearing, and (5) with the range of the opposite undamaged joint.  A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

Finally, the examiner should provide opinion as to the functional limitations the Veteran has experienced as a result of his service-connected left shoulder disability and what impact, if any, they have on his occupational functioning.  

4. The AOJ should then review the claims file to ensure substantial compliance with the above-listed remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

5. Then, re-adjudicate the claim.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case (SSOC) and return the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




